Citation Nr: 0401076	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) to the left shoulder, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the interphalangeal joint of the left thumb, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1944 to November 
1945.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating action that denied ratings in 
excess of 20 percent and 10 percent for residuals of a left 
shoulder GSW and for left thumb interphalangeal joint 
traumatic arthritis, respectively, and also denied a TDIU.  A 
Notice of Disagreement was received subsequently in October 
2001, and a Statement of the Case (SOC) was issued in October 
2002.  A Substantive Appeal was received in December 2002.

By rating action of April 2003, service connection was 
granted for a post-traumatic stress disorder, assigned a 30 
percent rating.  As reflected in an April 2003 SSOC, the RO 
continued the denials of ratings in excess of 20 percent and 
10 percent for residuals of a left shoulder GSW and for left 
thumb interphalangeal joint traumatic arthritis, 
respectively, and also a TDIU.

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all RO action needed to fairly adjudicate the claims on 
appeal has not been accomplished.  

First, the RO must obtain and associate with the claims file 
all records of pertinent outstanding medical treatment of the 
veteran, to ensure that the record is complete.  

The record shows that the veteran has been regularly 
receiving outpatient treatment for his service-connected left 
shoulder, left thumb, and psychiatric disabilities at the VA 
Medical Center (VAMC) in Philadelphia, Pennsylvania.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent VA 
records from the abovementioned facility from March 2003 to 
the present time, following the procedures prescribed in 
38 C.F.R. § 3.159(c)(2003) as regards requesting records from 
Federal facilities.

In his August 2001 formal TDIU claim, the veteran indicated 
that he left his last job due to disability, and that he 
expected to receive disability benefits.  Thus, the Board 
finds that the RO should contact the Social Security 
Administration (SSA) and obtain and associate with the claims 
file a copy of any SSA decision awarding or denying the 
veteran disability benefits, as well as copies of all medical 
records underlying such determination, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi,   3 Vet. App. 493, 494 (1992).  

Additionally, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the increased rating and TDIU claims on appeal, notifying 
him that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which he provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

Second, the Board finds that the RO should arrange for the 
veteran to undergo additional medical evaluation of his left 
shoulder, left thumb, and PTSD to obtain further information 
needed to evaluate the claims for increase and a TDIU.  In 
this regard, the Board points out that the evidence currently 
of record does not include sufficient medical findings to 
fully and fairly evaluate the claims on appeal.  

Appellate review of the most recent VA orthopedic examination 
of July 2002 discloses that the veteran was still 
convalescing from a March 2002 surgical procedure on his left 
shoulder at the time of the examination, making evaluation of 
the degree of severity of that as yet insufficiently-
stabilized disability problematic.  Neither did the 
examination report contain findings as to the extent of left 
shoulder functional loss due to pain and other factors, to 
include with repeated use and during flare-ups.  See 
38 C.F.R. §§ 4.40. 4.45 (2003); DeLuca v. Brown, 8 Vet. 
App. 202-207 (2002).  Lastly, the record does not contain a 
medical opinion as to whether all of the veteran's service-
connected disabilities (to include PTSD, for which he was 
just recently service connected in April 2003) render him 
unable to engage in substantially-gainful employment, and the 
Board finds that such medical opinion is necessary in order 
to equitably adjudicate this claim. See Friscia v. Brown, 7 
Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 
537 (1994) (emphasizing that the VA may not reject a 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that his disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal).

Under these circumstances, the Board finds that, after 
associating with the claims file all records/responses to the 
inquiries noted above, the RO should arrange for the veteran 
to undergo appropriate VA medical examinations.  The veteran 
is hereby advised that failure to report for any scheduled 
examination, without good cause, will result in denial of the 
claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.  

The actions identified above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
Philadelphia VAMC furnish copies of all 
records of treatment for and/or 
evaluation of the veteran's residuals of 
a left shoulder GSW, left thumb 
interphalangeal joint traumatic 
arthritis, and PTSD, from March 2003 to 
the present time.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159(c) 
(2003), as regards requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should request that SSA 
furnish a copy of any decision awarding 
or denying the veteran disability 
benefits, as well as all medical records 
underlying such determination.  In 
requesting these records, the RO should 
follow the procedures of 38 C.F.R. 
§ 3.159(c) (2003), as regards requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.    

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo appropriate VA medical 
examinations to evaluate the severity of 
his service-connected left should and 
hand disabilities, and to obtain an 
opinion as to the veteran's 
employability.  The joints examination 
should be conducted first, and the 
results of that examination made 
available to the general medical examiner 
prior to rendering his/her opinion.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The joints examiner should order X-rays 
of the left shoulder and thumb, and 
conduct range of motion testing, 
expressed in degrees, with standard 
ranges provided for comparison purposes.  
The examiner should indicate whether 
motion of the veteran's left arm is 
limited to (a) shoulder level;  (b) 
midway between the side and shoulder 
level; or (c) 25 degrees from the side.  
With respect to the scapulohumeral 
articulation, he should also indicate 
whether there is (a) favorable ankylosis, 
with abduction possible to 60 degrees, 
and the veteran able to reach his mouth 
and head; (b) ankylosis that is 
intermediate between favorable and 
unfavorable; or (c) unfavorable 
ankylosis, with abduction limited to 25 
degrees from the side.  Lastly, the 
examiner should render an assessment as 
to whether the muscle injuries to the 
left shoulder as a residual of a GSW are 
best characterized as slight, moderate, 
moderately-severe, or severe.

The physician should also identify all 
disability as a result of traumatic 
arthritis of the interphalangeal joint of 
the left thumb.  He/she should indicate 
whether there is limitation of motion of 
the thumb, with a gap of (a) less than 1 
inch (2.5 cm) between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers; (b) 1 to 2 inches 
(2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers; or (c) more than 2 
inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers.  He/she should also 
indicate whether there is any ankylosis 
affecting the left thumb, and if so, 
whether it is favorable or unfavorable.

The examiner should render specific 
findings as to whether, during 
examination of the left shoulder and 
thumb, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, he/she should 
indicate the point at which pain begins.  
He/she should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the left 
shoulder and thumb due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, he/she should 
express such functional loss in terms of 
additional degrees of limited motion of 
the left shoulder and thumb.

The general medical examiner should 
review the above report, and all 
documented evidence pertaining to the 
veteran's three service-disabilities 
(residuals of a left shoulder GSW, left 
thumb interphalangeal joint traumatic 
arthritis, and PTSD), and offer a medical 
opinion, consistent with sound medical 
judgment, as to whether such 
disabilities, either individually or in 
combination, render the veteran unable to 
obtain or retain substantially-gainful 
employment.   

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, consideration of 
the TDIU claim must specifically include 
discussion of whether the criteria for 
invoking the procedures for assignment of 
a TDIU on an extra-schedular basis are 
met.    

10.  In any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


